Citation Nr: 1136563	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  



REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney at Law



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1992 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board received a letter from Mr. Marion wherein he stated that he was now representing the Veteran in his appeal before the Board.  The attorney enclosed a copy of the fee agreement and the VA Form 21-22a for inclusion in the claims folder.  In the letter, he also noted that he had already been provided with a copy of the Veteran's claims folder and was "ready to proceed with the hearing."  He further requested to be contacted to schedule the hearing.  

However, as explained in the Introduction portion of the May 2010 Board Remand, there is no pending hearing request that has not been satisfied.  The record reflects that the Veteran requested to have a RO hearing in a July 2008 statement, on a VA Form 21-4138.  The RO scheduled the Veteran's hearing for September 15, 2008; however, he called the morning of the hearing and asked to reschedule.  The RO then scheduled a second hearing for November 20, 2008.  However, two days before the scheduled hearing, the Veteran again asked to reschedule, saying he did not have all the documentation he needed.  Consequently, the RO again rescheduled the Veteran's hearing for January 15, 2009, and sent notice of the rescheduled hearing date in December 2008 correspondence.  An internal memorandum at the RO indicates that the Veteran did not appear for the scheduled hearing.  Also, the Board observes that he did not request postponement.  For these reasons, the Veteran's request for a RO hearing is considered withdrawn, and the RO has no further obligation to attempt to schedule the Veteran for a RO hearing.  The Veteran has not requested a hearing before the Board.    

This case was previously remanded in May 2010 for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND  

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that this case must again be remanded for further evidentiary development and to ensure due process.

As stated above, this case was previously remanded in May 2010 in order to: (1) provide the Veteran with further opportunity to complete and return an authorization and consent form for private psychiatric treatment he received at the Riverside Regional hospital in approximately October 2005; (2) obtain any outstanding treatment records from the Vet Center at which the Veteran received treatment from 2005 to the present; (3) obtain any outstanding VA treatment records from the Loma Linda VAMC from September 2008 to the present; (4) and obtain a medical nexus opinion from a psychiatrist or psychologist based on review of the Veteran's claims folder.

Pursuant to the Board's remand, the RO asked the Veteran to submit a completed VA Form 21-4142, authorization and consent to release information form, for treatment received from Riverside Regional hospital.  However, no response from the Veteran was received.  In addition, it is observed that, after the RO's request for records, the Corona Vet Center located in Corona, California responded that it had no records for the Veteran.  Also, treatment records from the Loma Linda VAMC from October 2005 to October 2009 were obtained and are associated with the claims folder.

A medical opinion based on review of the claims folder was obtained from a psychologist in June 2010.  However, upon review, the Board finds that it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this regard, we observe that the reviewer found that it was at least as likely as not that the Veteran's initial symptoms of psychosis and depression relate to his military treatment records showing treatment for alcohol dependence and adjustment disorder with depressed mood and, in June 1996, of substance use and substance-induced organic mental disorder.  He then stated that that condition was at least as likely as not related to the Veteran's current diagnosis of psychosis, not otherwise specified (NOS).  

However, it is unclear from the wording of that opinion whether the reviewer is concluding that the for substance use and alcohol dependence treated in service were actually the initial symptoms or manifestations of the Veteran's current psychosis, NOS (and were misdiagnosed in service), or whether the Veteran's in-service substance use and alcohol dependence later (i.e., after service) caused him to develop his current psychotic disorder.  In other words, it is unclear whether it is the reviewer's conclusion that the Veteran's current psychotic disorder was caused or initially manifested in service such that it is directly related to service (or manifested during the first post-service year), or whether the Veteran is shown to have abused alcohol and/or drugs in service resulting in alcohol dependence and substance abuse and that those disorders, more than a year after service, caused him to develop a psychotic disorder, NOS, on a secondary basis.  

The Board is cognizant that, under VA law and regulations, no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  For this reason, further clarification is needed.   

The Board also notes that the reviewer did not provide an opinion regarding whether the Veteran has suffered from the diagnoses of PTSD and depression since filing his claim in June 2004, or whether these diagnoses were related to service, to include any symptomatology or incident related thereto.  Such an opinion was requested in the May 2010 Board remand order.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance; thus, we must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

In further regard to PTSD, in particular, the Board also notes that the Veteran told the August 2004 VA mental disorders examiner that he had prepared missile attacks and was fearful for his life during his service in Saudi Arabia.  The Veteran also reported witnessing public executions.  

A grant of service connection for PTSD previously required medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) was amended by the Secretary of Veterans Affairs during the course of remand, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Added in 75 Fed. Reg. 39,843-852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3) (2011).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In the present case, the Veteran contends that he currently suffers from PTSD as a result of stressful events that occurred during his service in Saudi Arabia.  As stated above, he asserts, in pertinent part, that he witnessed a public execution and feared for his life while preparing missile attacks during such service.  The Veteran maintains that these events caused his currently diagnosed PTSD.

Review of the Veteran's separation document, DD Form 214, reveals that he served in support of Operation Desert Shield/Desert Storm from July 1992 to April 1997.  Notably, he had one year, three months, and four days of foreign service and is in receipt of the Southwest Asia Service Medal with bronze service star.  The service personnel records also show that the Veteran served as a fuels journeyman during his Southwest Asia service.  

In addition, the August 2004 VA mental disorders examiner diagnosed the Veteran with PTSD on Axis I.  However, we note that he had a negative PTSD screen in August 2007.  In addition, VA treatment records dated from November 2004 to September 2008 include Axis I diagnoses of psychosis not otherwise specified (NOS) and depression. 

Thus, because the examiner has not addressed all relevant psychiatric diagnoses since the Veteran filed his claim in 2004 (i.e., PTSD or depression) or sufficiently and clearly articulated his opinion and the basis for the opinion, we find that a remand for a supplemental medical opinion is warranted.  Furthermore, remand is warranted because the Veteran has alleged stressor events related to his service in a region of hostile military activity, i.e. Saudi Arabia, and the amended regulation for PTSD is potentially applicable to this claim.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  This notice should reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  After the action outlined above has been accomplished, obtain a supplemental medical opinion from the June 2010 reviewing psychologist, D.A., (or another psychiatrist or psychologist if he is not available) regarding the Veteran's claimed psychiatric disorder based on review of the claims folder, without further examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  In addressing the questions below, the reviewer's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  See, e.g., the December 2004 statement from Veteran's wife.  

a.  The reviewer should review the claims file, and identify all current psychiatric disorders (i.e., any psychiatric disorder from which the Veteran has suffered since filing his claim in June 2004).  The reviewer should provide an evaluation of the nature and severity of these psychiatric disorders, and their effect on functioning, including employment, if possible.  The reviewer should specifically comment on the diagnoses of PTSD, depression, and a psychotic disorder, NOS.    

b.  For each psychiatric disorder regarding which the reviewer finds a current diagnosis, he/she should answer the following:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service (or the first post-service year), or is otherwise causally related to service, to include any event or incident therein; or, alternatively, is any such relationship to service(or the first post-service year) unlikely (i.e., less than a 50-50 probability)?  

c.  Regarding the June 2010 opinion of record, the reviewer should clearly explain whether the Veteran has a current psychotic disorder which was at least as likely as not caused by or initially manifested in service (or as a result of service) or in the first year thereafter, or whether it is at least as likely as not that the Veteran's abuse of alcohol and/or drugs in service resulted in service-related alcohol dependence and substance abuse and that those disorders later caused him to develop a psychotic disorder on a secondary basis, more than a year after service.  

d.  Specifically, regarding the Veteran's claimed PTSD, the reviewer is hereby advised that independent verification of claimed in-service stressors is not in all instances required to support a diagnosis of PTSD for purposes of supporting the Veteran's PTSD service connection claim.  Rather, the Veteran's own statements may support the alleged stressor if the stressor claimed by those statements is consistent with the places, types, and circumstances of the veteran's service (such as consistent with this Veteran's wartime service in Saudi Arabia during a period of active conflict), and if the alleged stressor consisted of the Veteran experiencing, witnessing, or being confronted with an event or circumstance that involved the actual or threatened death or serious injury, or a threat  to the physical integrity of the Veteran or others, such as from an explosive device, incoming artillery, rocket fire, mortar fire, grenade, small arms fire including sniper fire, attack upon a friendly military aircraft, or other combat incident, and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The reviewer must thus provide findings regarding the Veteran's alleged stressors, and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that they meet these criteria, from a psychological perspective, in order for the uncorroborated stressor(s) to serve to support the PTSD claim.  The reviewer must then address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD due to one or more in-service stressors meeting these criteria.   

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  

g.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  If the reviewer indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's unemployability; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After the above development has been accomplished to the extent possible, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

